                    UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

BOARD OF TRUSTEES OF THE
AUTOMATIVE MACHINISTS PENSION           NO.   MC19-0135RSL
TRUST,
              Plaintiff,
                                        ORDER DIRECTING ENTRY OF
            v.                          JUDGMENT ON GARNISHEE ANSWER

ROSS ISLAND SAND & GRAVEL CO.,
an Oregon corporation,

                     Defendant,
            v.

WASHINGTON TRUST BANK,

            Garnishee-Defendant.


                              Summary of Judgment

Judgment Creditor:                   Board of Trustees of the Automotive
                                     Machinists Pension Trust
Judgment Debtor:                     Ross Island Sand & Gravel Co.
Garnishee-Defendant                  Washington Trust Bank
Garnishment Judgment Amount:         $7,312.72
Garnishment Costs:                    $137.00
Attorney for Judgment Creditor:      Noelle E. Dwarzski
                                     McKenzie Rothwell Barlow & Coughran, P.S.




ORDER DIRECTING ENTRY OF
JUDGMENT ON GARNISHEE ANSWER
Page 1 of 3
       THIS MATTER coming on for consideration upon Plaintiff/Judgment Creditor’s

motion for judgment on the answer of Garnishee-Defendant; it appearing that

Garnishee-Defendant has filed its answer herein stating that it holds funds of the

Judgment-Debtor, Ross Island Sand & Gravel Co., in the sum of $7,312.72; that

judgment Creditor has judgment unsatisfied against the Judgment Debtor in excess of

$7,312.72; that Judgment Creditor’s costs in the amount of $137.00 in this

garnishment action are stated above; that more than twenty (20) days have elapsed

since service of the Writ of Garnishment and Garnishee Defendant’s answer thereto:

that signed affidavit or return of service of the Writ of Garnishment, Application for Writ

of Garnishment including a copy of the judgment entered in this action, indicating

service upon the Judgment Debtor by Certified mail, is on file herein now, therefore, it

is hereby

       ORDERED, ADJUDGED AND DECREED as follows:

       1.            Judgment Creditor shall have judgment against the Garnishee-

                     Defendant in the sum of $7,312.72; such funds to be first applied

                     in satisfaction of the costs and fees taxable herein;

       2.            Upon payment by Garnishee-Defendant of the aforementioned

                     sum to the registry of this Court, said Garnishee-Defendant shall

                     be discharged from this action.

       3.            Judgment Creditor shall have judgment against the Judgment

                     Debtor for costs in this garnishment action in the sum of $137.00;



ORDER DIRECTING ENTRY OF
JUDGMENT ON GARNISHEE ANSWER
Page 2 of 3
                 said sum shall be added to Judgment Creditor’s prior judgment

                 against Judgment Debtor.

     4.          Upon receipt of the aforementioned payment from the above

                 Garnishee-Defendant, the clerk is authorized and directed to draw

                 a check on the funds on deposit in the registry of this court in the

                 principal amount of $7,312.72, plus all accrued interest, minus any

                 statutory user fees, payable to Judgment Creditor, c/o McKenzie

                 Rothwell Barlow & Coughran, P.S., 1325 Fourth Ave., Suite 910,

                 Seattle WA 98101, and mail or deliver the check to McKenzie

                 Rothwell Barlow & Coughran, P.S., ATTN: Noelle E. Dwarzski.

     5.          Upon receipt of said sum, Plaintiff’s attorney shall cause an

                 appropriate satisfaction of the underlying judgment to be filed as

                 to the principal Defendant.


     Dated this 18th day of December, 2019.


                                               A
                                               ROBERT S. LASNIK
                                               UNITED STATES DISTRICT JUDGE




ORDER DIRECTING ENTRY OF
JUDGMENT ON GARNISHEE ANSWER
Page 3 of 3
